NOTICE OF ALLOWANCE

Status of Claims
Claims 1 and 8 have been amended in the Request for Continued Examination filed on 2/7/2022.
Claims 15 and 16 have been canceled in the Request for Continued Examination filed on 2/7/2022.
Accordingly, claims 1-14 are pending.
Claims 1-14 are allowed. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Title

SYSTEM[[S]] AND METHOD[[S]] FOR FACILITATING PICK UP 
OF PRODUCTS ORDERED BY A CUSTOMER BY A FRIEND OR 
FAMILY MEMBER OF THE CUSTOMER

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Eligibility considerations
The claims, as amended, recite eligible subject matter because, although the claims recite an abstract idea, the claims are not directed to an abstract idea because the abstract idea is integrated into a practical application of the abstract idea. For example, the additional elements recited in the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. As such, the claims recite eligible subject matter.

Prior Art considerations
	The claims, as amended, recite allowable subject matter for the reasons discussed by Applicant in the response filed on February 7, 2022. 
 


Examiner's Comment
The Examiner notes the attached non-patent literature titled Whole Foods Market® and Instacart Partner to Offer One-Hour Delivery across 15 Major U.S. Cities, hereinafter referred to as “Whole Foods”. Whole Foods describes customer placing an order for items whereby a personal shopper will shop for the items and deliver them to the customers. Although describing a system whereby personal shoppers retrieve items in-store on behalf of a customer, Whole Foods does not describe how those personal shoppers are selected for retrieval of the items. As such, Whole Foods does not resolve the deficiencies of the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769. The examiner can normally be reached M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625